DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  On claim line 6, the period symbol after “part” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goertek (CN205792148U), cited on applicant’s IDS.
Goertek in figs. 2-6b disclosed a linear vibration motor, comprising: a housing (1,2) with an accommodation space; a vibrator 3 and a stator 7 accommodated in the accommodation space; elastic support parts 5 supporting and suspending the vibrator in the accommodation space; each elastic support part including a first installation part 52 fixed to the housing, a second installation part 51 arranged with an interval from the first installation part and fixed to the vibrator, (see edited fig. 6b below) a first extension part 53a bending (at A) and extending from one end of the first installation part to connect with one end of the second installation part, a second extension part 53b bending (at B) and extending from the other end of the second installation part towards to the first installation part, and a third extension part bending (at C) and extending from the end of the second extension part and fixedly [AltContent: textbox (a)]and a coil 7 fixed on the coil support.
[AltContent: textbox (b)][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image2.png
    669
    975
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Goertek, cited above, the closest prior art of record, failed to disclose or reasonably suggest, in the claimed combination, wherein the third extension part and the first installation part are oppositely arranged with an interval therebetween; and the linear vibration motor further comprises a first welding sheet arranged between the first installation part and the third extension part for fixing the first installation part to the third extension part by welding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837